Exhibit 99.1 News From Royal Caribbean Cruises Ltd. Corporate Communications Office 1050 Caribbean Way, Miami, Florida 33132-2096 Contact:Ian Bailey (305) 982-2625 For Immediate Release ROYAL CARIBBEAN REPORTS THIRD QUARTER RESULTS AND UPDATES GUIDANCE MIAMI – October 24, 2013 – Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) today reported third quarter results, updated its 2013 outlook and provided early commentary for 2014. KEY HIGHLIGHTS Third quarter results were better than expected, driven by stronger close-in demand and good cost control which more than offset the revenue and cost impacts from Celebrity Millennium’s unscheduled drydock.Constant-Currency Net Yield for the third quarter increased 2.6%, which was 110 basis points better than the mid-point of previous guidance.Stronger close-in demand in Europe and Asia, as well as robust onboard revenue drove the revenue improvement. > Adjusted earnings per share (“adjusted EPS”), which excludes a special charge of $12.2 million for restructuring and related expenses, was $1.71 per share for the third quarter.U.S. GAAP EPS (after the charge) was $1.65. > Constant-Currency Net Yield outlook for the full year has been raised to an increase of approximately 3%.NCC excluding fuel outlook is unchanged at an increase of 1% to 2%. > Full year adjusted EPS is now expected to be $2.30 to $2.35 (raising the mid-point by 7.5¢ per share). > The order book for 2014 remains ahead on both load factor and rate.Most markets and products are showing year-over-year improvement, including Europe, Alaska and Asia, while advanced bookings for the Caribbean are somewhat weaker. > 2014 should be the fifth consecutive year for yield growth and current earnings estimates are consistent with Street consensus of $3.06 per share. “We are beginning to see the payoff from our efforts to improve returns during these challenging times,” said Richard D. Fain, chairman and chief executive officer.“We have a ways to go, but our strategy and our investments are driving higher revenues and achieving cost efficiencies that bode well for 2014 and beyond.We are especially grateful for our employees’ dedication to our profitability improvement initiatives,” Fain continued. THIRD QUARTER RESULTS Royal Caribbean today announced third quarter 2013 adjusted net income of $377.9 million, or $1.71 per share, versus net income of $367.8 million or $1.68 per share, in the third quarter of 2012.US GAAP net income, including the $12.2 million of restructuring and related charges was $365.7 million or $1.65 per share. NCC excludes exceptional items such as the restructuring and related charges so that period-over-period comparisons are more meaningful.Net yields are not affected by these charges. Net Yields on a Constant-Currency basis increased 2.6% during the third quarter.Ticket revenue, particularly in Europe, exceeded expectations and on-board revenue yields increased 7.0% during the quarter.The company also experienced better than expected close-in demand for its sailings in China.The combination of these improvements more than offset the impact of the Millennium unscheduled drydock. Constant-Currency NCC excluding fuel increased 3.9% – in line with expectations – despite such pressures as the Millennium drydock.Bunker pricing net of hedging for the third quarter was $668 per metric ton and consumption was 323,000 metric tons.Currency translation rates for the quarter were in line with prior expectations. OUTLOOK Full Year 2013 The company’s yield outlook has improved for the full year 2013.Constant-Currency Net Yield outlook for the full year has been raised to an increase of approximately 3%.Constant-Currency expectations for NCC excluding fuel are unchanged at an increase of Page 2 of 15 1% to 2%.Fuel costs are expected to be $3 million lower than previously calculated due primarily to energy conservation measures and the Millennium unscheduled drydock. Based on the above and current fuel prices and currency exchange rates, the company expects that full year adjusted earnings per share will increase to a range of $2.30 to $2.35 per share. Fourth Quarter 2013 Constant-Currency Net Yields are expected to be up 2% to 3% in the fourth quarter of 2013 and NCC excluding fuel are expected to increase 1% to 2% on a Constant-Currency basis.Based on current fuel pricing and currency exchange rates, the company expects that fourth quarter adjusted earnings will be in the range of $0.15 to $0.20 per share. The company expects to incur additional restructuring and related expenses during the fourth quarter, on top of the $13.9 million it has recorded year-to-date. Booking Environment The company’s booked load factors are currently ahead of the same time last year in all four quarters of 2014.Booked prices for the first quarter are in-line with the same time last year and are up for the second, third and fourth quarters.Caribbean bookings have consistently been running ahead of the same time last year, although slightly below on a capacity adjusted basis. “Caribbean pricing remains under some pressure, but while it is early in the booking cycle, we expect yields in the Caribbean to be flat to only slightly down in 2014,” said Jason T. Liberty, chief financial officer. “Fortunately, the summer Caribbean is a core strength of ours and with the improvements we are seeing in our other products, we are forecasting overall yield improvement in the low single digits for 2014,” said Liberty. Booked load factors and rate are both up significantly year-over-year for Europe, which will account for 22% of the company’s capacity in 2014. Despite the continued territorial Page 3 of 15 dispute between China and Japan, Asian bookings are up considerably. Advanced bookings for Alaska and the company’s other product lines are also providing encouragement for yield improvement. FUEL EXPENSE & GUIDANCE SUMMARY Fuel Expense The company does not forecast fuel prices, and its fuel cost calculations are based on current at-the-pump prices, net of hedging impacts. Based on today’s fuel prices the company has included $230 million and $920 million of fuel expense in its fourth quarter 2013 and full year 2013 guidance, respectively. Forecasted consumption is now 63% hedged via swaps for the remainder of 2013 and 56%, 45%, 25% and 5% hedged for 2014, 2015, 2016 and 2017, respectively.For the same five-year period, the average cost per metric ton of the hedge portfolio is approximately $563, $618, $639, $612 and $640, respectively. The company provided the following fuel statistics for the fourth quarter and full year 2013: FUEL STATISTICS Fourth Quarter 2013 Full Year 2013 Fuel Consumption (metric tons) Fuel Expenses $230 million $920 million Percent Hedged (fwd consumption) 63% 63% Impact of 10% change in fuel prices $8 million $8 million Page 4 of 15 In summary, the company provided the following guidance for the fourth quarter and full year of 2013: GUIDANCE As-Reported Constant-Currency Fourth Quarter 2013 Net Yields Approx. 2% 2% to 3% Net Cruise Costs per APCD 1% to 2% 1% to 2% Net Cruise Costs per APCD excluding Fuel Approx. 2% 1% to 2% Full Year 2013 Net Yields 2% to 3% Approx. 3% Net Cruise Costs per APCD 1% to 2% 1% to 2% Net Cruise Costs per APCD excluding Fuel Approx. 2% 1% to 2% Fourth Quarter 2013 Full Year 2013 Capacity Increase Flat 0.8% Depreciation and Amortization $185 to $195 million $750 to $760 million Interest Expense, net $65 to $75 million $310 to $320 million Adjusted EPS $0.15 to $0.20 $2.30 to $2.35 1% Change in Currency $2 million $2 million (Q4) 1% Change in Net Yield* $14 million $14 million (Q4) 1% Change in NCC x fuel $9 million $9 million (Q4) *For the full year a 1% Net Yield change is approximately $60 million in 2014. Page5 of 15 Exchange rates used in guidance calculations Current – October Previous – July GBP CAD BRL AUD EUR LIQUIDITY AND FINANCING ARRANGEMENTS As of September 30, 2013, liquidity was $­­­2.6 billion, including cash and the undrawn portion of the company’s unsecured credit facilities.The company noted that remaining scheduled debt maturities for 2013, 2014, 2015 and 2016 are $0.6 billion, $1.5 billion, $1.0 billion and $1.0 billion, respectively. CAPITAL EXPENDITURES AND CAPACITY GUIDANCE Based upon current ship orders, projected capital expenditures for 2013, 2014, 2015 and 2016 are $0.7 billion, $1.2 billion, $1.2 billion and $2.0 billion, respectively. Capacity increases for 2013, 2014, 2015, and 2016 are 0.8%, 1.8%, 6.8%, and 6.9%, respectively. CONFERENCE CALL SCHEDULED The company has scheduled a conference call at 10 a.m. Eastern Time Zone today to discuss its earnings.This call can be heard, either live or on a delayed basis, on the company’s investor relations web site at www.rclinvestor.com. Page 6 of 15 Selected Operational and Financial Metrics Adjusted Net Income Represents GAAP net income adjusted for certain items where the company believes that the adjustment is meaningful when assessing our performance on a comparative basis.In the third quarter of 2013 these charges totaled $12.2 million for restructuring and related items. Adjusted Earnings Per Share (adjusted EPS) Represents Adjusted Net Income divided by the diluted shares outstanding at the end of the reporting period. Available Passenger Cruise Days (“APCD”) APCD is our measurement of capacity and represents double occupancy per cabin multiplied by the number of cruise days for the period.We use this measure to perform capacity and rate analysis to identify the main non-capacity drivers that cause our cruise revenues and expenses to vary. Constant-Currency We believe Net Yields and Net Cruise Costs are our most relevant financial measures.However, a significant portion of our revenue and expenses are denominated in currencies other than the United States dollar. Because our reporting currency is the United States dollar, the value of these revenues and expenses in US dollars will be affected by changes in currency exchange rates.Although such changes in local currency prices is just one of many elements impacting our revenues and expenses, it can be an important element.For this reason, we also monitor Net Yields and Net Cruise Costs on a “Constant-Currency” basis – i.e. as if the current period’s currency exchange rates had remained constant with the comparable prior period’s rates.We calculate "Constant-Currency" by applying the average prior year period exchange rates for each of the corresponding months of the reported and/or forecasted period, so as to calculate what the results would have been had exchange rates been the same throughout both periods.We Page 7 of 15 do not make predictions about future exchange rates and use current exchange rates for calculations of future periods.It should be emphasized that the use of Constant-Currency is primarily used by us for comparing short-term changes and/or projections. Over the longer term, changes in guest sourcing and shifting the amount of purchases between currencies significantly change the impact of the purely currency-based fluctuations. Gross Cruise Costs Gross Cruise Costs represent the sum of total cruise operating expenses plus marketing, selling and administrative expenses. Gross Yields Gross Yields represent total revenues per APCD. Net Cruise Costs (“NCC”) Net Cruise Costs represent Gross Cruise Costs excluding commissions, transportation and other expenses and onboard and other expenses.NCC also excludes charges described above such as those related to restructuring.In measuring our ability to control costs in a manner that positively impacts net income, we believe changes in Net Cruise Costs (and Net Cruise Costs Excluding Fuel) to be the most relevant indicators of our performance.A reconciliation of historical Gross Cruise Costs to Net Cruise Costs is provided below under Results of Operations.We have not provided a quantitative reconciliation of projected Gross Cruise Costs to projected Net Cruise Costs due to the significant uncertainty in projecting the costs deducted to arrive at these measures.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. Net Revenues Net Revenues represent total revenues less commissions, transportation and other expenses and onboard and other expenses. Page 8 of 15 Net Yields Net Yields represent Net Revenues per APCD.We utilize Net Revenues and Net Yields to manage our business on a day-to-day basis as we believe that it is the most relevant measure of our pricing performance because it reflects the cruise revenues earned by us net of our most significant variable costs, which are commissions, transportation and other expenses and onboard and other expenses.We have not provided a quantitative reconciliation of projected Gross Yields to projected Net Yields due to the significant uncertainty in projecting the costs deducted to arrive at this measure.Accordingly, we do not believe that reconciling information for such projected figures would be meaningful. Occupancy Occupancy, in accordance with cruise vacation industry practice, is calculated by dividing Passenger Cruise Days by APCD.A percentage in excess of 100% indicates that three or more passengers occupied some cabins. Passenger Cruise Days Passenger Cruise Days represent the number of passengers carried for the period multiplied by the number of days of their respective cruises. Royal Caribbean Cruises Ltd. (NYSE, OSE: RCL) is a global cruise vacation company that owns Royal Caribbean International, Celebrity Cruises, Pullmantur, Azamara Club Cruises and CDF Croisières de France, as well as TUI Cruises through a 50 percent joint venture.Together, these six brands operate a combined total of 41 ships with an additional six under construction contracts.They operate diverse itineraries around the world that call on approximately 455 destinations on all seven continents.Additional information can be found on www.royalcaribbean.com, www.celebritycruises.com, www.pullmantur.es, www.azamaraclubcruises.com, www.cdfcroisieresdefrance.com or www.rclinvestor.com. Page9 of 15 Certain statements in this release relating to, among other things, our future performance constitute forward-looking statements under the Private Securities Litigation Reform Act of 1995.These statements include, but are not limited to, statements regarding expected financial results for the fourth quarter and full year 2013 and the costs and yields expected in 2013 and other future periods.Words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “goal,” “intend,” “may,” “plan,” “project,” “seek,” “should,” “will,” and similar expressions are intended to identify these forward-looking statements.Forward-looking statements reflect management’s current expectations, are inherently uncertain and are subject to risks, uncertainties and other factors, which could cause our actual results, performance or achievements to differ materially from the future results, performance or achievements expressed or implied in those forward-looking statements.Examples of these risks, uncertainties and other factors include, but are not limited to the following: the impact of the economic environment on the demand for cruises, the impact of the economic environment on our ability to generate cash flows from operations or obtain new borrowings from the credit or capital markets in amounts sufficient to satisfy our capital expenditures, debt repayments and other financing needs, the uncertainties of conducting business internationally and expanding into new markets, changes in operating and financing costs, vacation industry competition and changes in industry capacity and overcapacity, emergency ship repairs, including the related lost revenue, the impact of ship delivery delays, ship cancellations or ship construction price increases, financial difficulties encountered by shipyards or their subcontractors and incidents or adverse publicity concerning the cruise vacation industry and the unavailability or cost of air service. More information about factors that could affect our operating results is included under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our most recent annual report on Form 10-K and subsequent quarterly reports on Form 10-Q, copies of which may be obtained by visiting our Investor Relations web site at www.rclinvestor.com or the SEC’s web site at www.sec.gov. Undue reliance should not be placed on the forward-looking statements in this release, which are based on information available to us on the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Adjusted Measures of Financial Performance This press release includes certain adjusted financial measures as defined under Securities and Exchange Commission rules, which we believe provide useful information to investors as a supplement to our consolidated financial statements which are prepared and presented in accordance with generally accepted accounting principles, or GAAP. The presentation of adjusted financial information is not intended to be considered in isolation or as a substitute for, or superior to, the financial information prepared and presented in accordance with GAAP.These measures may be different from adjusted measures used by other companies. In addition, these adjusted measures are not based on any comprehensive set of accounting rules or principles. Adjusted measures have limitations in that they do not reflect all of the amounts associated with our results of operations as do the corresponding GAAP measures. A reconciliation to the most comparable GAAP measure of all adjusted financial measures included in this press release can be found in the tables included at the end of this press release. Financial Tables Follow (####) Page 10 of 15 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited; in thousands, except per share data) Quarter Ended Nine Months Ended September 30, September 30, Passenger ticket revenues $ Onboard and other revenues Total revenues Cruise operating expenses: Commissions, transportation and other Onboard and other Payroll and related Food Fuel Other operating Total cruise operating expenses Marketing, selling and administrative expenses Depreciation and amortization expenses Restructuring and related charges - - Operating Income Other income (expense): Interest income Interest expense, net of interest capitalized Extinguishment of unsecured senior notes Other income (expense) Net Income $ Earnings per Share: Basic $ Diluted $ AdjustedEarnings per Share-Diluted $ Weighted-Average Shares Outstanding: Basic Diluted Comprehensive Income (Loss) Net Income $ Other comprehensive income (loss): Foreign currency translation adjustments Change in defined benefit plans - - Gain (loss) on cash flow derivative hedges Total other comprehensive income (loss) Comprehensive Income $ STATISTICS Quarter Ended Nine Months Ended September 30, September 30, Passengers Carried Passenger Cruise Days APCD Occupancy 107.3% 107.3% 105.1% 105.3% Page 11 of 15 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Asof September 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Trade and other receivables, net Inventories Prepaid expenses and other assets Derivative financial instruments Total current assets Property and equipment, net Goodwill Other assets $ $ Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Accrued expenses and other liabilities Customer deposits Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Shareholders' equity Preferred stock ($0.01 par value; 20,000,000 shares authorized; none outstanding) - - Common stock ($0.01 par value; 500,000,000 shares authorized; 230,223,320 and 229,080,109 shares issued, September 30, 2013 and December 31, 2012, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock (10,308,683 common shares at cost, September 30, 2013 and December 31, 2012) ) ) Total shareholders' equity $ $ Page 12 of 15 ROYAL CARIBBEAN CRUISES LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, Operating Activities Net income $ $ Adjustments: Depreciation and amortization Loss (gain) on derivative instruments not designated as hedges ) Loss on extinguishment of debt Changes in operating assets and liabilities: Decrease in trade and other receivables, net (Increase) decrease in inventories ) Increase in prepaid expenses and other assets ) ) Increase in accounts payable Increase (decrease) in accrued interest ) Increase in accrued expenses and other liabilities Increase in customer deposits Cash received on settlement of derivative financial instruments - Other, net ) Net cash provided by operating activities Investing Activities Purchases of property and equipment ) ) Cash (paid) received on settlement of derivative financial instruments ) Investments in unconsolidated affiliates ) - Cash payments received on loan to unconsolidated affiliate Proceeds from the sale of ship - Other, net ) Net cash used in investing activities ) ) Financing Activities Debt proceeds Debt issuance costs ) ) Repayments of debt ) ) Dividends paid ) ) Proceeds from exercise of common stock options Other, net Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure Cash paid during the period for: Interest, net of amount capitalized $ $ Non cash Investing Activities Purchase of property and equipment through asset trade in $ $ - Page 13 of 15 ROYAL CARIBBEAN CRUISES LTD. NON-GAAP RECONCILING INFORMATION (unaudited) Gross Yields and Net Yields were calculated as follows (in thousands, except APCD and Yields): Quarter Ended Nine Months Ended September 30, September 30, On a Constant Currency basis On a Constant Currency basis Passenger ticket revenues $ Onboard and other revenues Total revenues $ Less: Commissions, transportation and other Onboard and other Net revenues $ APCD Gross Yields $ Net Yields $ Gross Cruise Costs, Net Cruise Costs and Net Cruise Costs Excluding Fuel were calculated as follows (in thousands, except APCD and costs per APCD): Quarter Ended Nine Months Ended September 30, September 30, On a Constant Currency basis On a Constant Currency basis Total cruise operating expenses $ Marketing, selling and administrative expenses Gross Cruise Costs $ Less: Commissions, transportation and other Onboard and other Net Cruise Costs $ Less: Fuel Net Cruise Costs Excluding Fuel $ APCD Gross Cruise Costs per APCD $ Net Cruise Costs per APCD $ Net Cruise Costs Excluding Fuel per APCD $ Net Debt-to-Capital was calculated as follows (in thousands): As of September 30, December 31, Long-term debt, net of current portion $ $ Current portion of long-term debt Total debt Less: Cash and cash equivalents Net Debt $ $ Total shareholders' equity $ $ Total debt Total debt and shareholders' equity $ $ Debt-to-Capital % % Net Debt $ $ Net Debt and shareholders' equity $ $ Net Debt-to-Capital % % Page 14 of 15 ROYAL CARIBBEAN CRUISES LTD. NON-GAAP RECONCILING INFORMATION (CONTINUED) (unaudited) Adjusted Net Income and Adjusted Earnings per Share were calculated as follows (in thousands, except per share data): Quarter Ended Nine Months Ended September 30, September 30, Net Income $ Restructuring and related charges - - Adjusted Net Income $ Weighted-Average Shares Outstanding - Diluted Earnings per Share - Diluted $ Restructuring and related charges - - Adjusted Earnings per Share - Diluted $ Page 15 of 15
